            Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
LARRY BIASI,                           :
                                       :                Case No.: _________________
                Plaintiff,             :
                                       :                COMPLAINT
      -against-                        :
                                       :                DEMAND FOR JURY TRIAL
CAESARS ENTERTAINMENT                  :
CORPORATION, JAMES HUNT, ANTHONY :
RODIO, THOMAS BENNINGER, JULIANA :
L. CHUGG, DENISE CLARK, KEITH          :
COZZA, JOHN DIONNE, DON KORNSTEIN, :
COURTNEY MATHER, JAMES L. NELSON, :
and RICHARD SCHIFTER,                  :
                                       :
                Defendants.            :
-------------------------------------- X

       Plaintiff, Larry Biasi (“Plaintiff”), by his undersigned attorneys, alleges upon personal

knowledge with respect to himself, and information and belief based upon, inter alia, the

investigation of counsel as to all other allegations herein, as follows:

                                  NATURE OF THE ACTION

       1.        This is an action brought by Plaintiff against Caesars Entertainment Corporation

(“Caesars” or the “Company”) and the members of the Company’s board of directors (collectively

referred to as the “Board” or the “Individual Defendants” and, together with Caesars, the

“Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a) and 78t(a), SEC Rule 14a-9, 17 C.F.R. § 240.14a-9,

and Item 1015 of Regulation M-A, 17 C.F.R. 229.1015, in connection with the proposed merger

(the “Proposed Merger”) between Caesars and ERI Resorts, Inc. (“ERI”).

       2.        On June 24, 2019, Caesars entered into an Agreement and Plan of Merger (the

“Merger Agreement”), pursuant to which the Company’s shareholders will receive $8.40 per share

in cash consideration and 0.0899 shares of ERI common stock in exchange for each share of


                                                  1
            Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 2 of 24



Caesars common stock they own (the “Merger Consideration”). Giving effect to the transaction,

ERI and Caesars shareholders will hold approximately 51% and 49% of the combined company’s

outstanding shares, respectively. 1

       3.        On September 3, 2019, in order to convince Caesars’s shareholders to vote in favor

of the Proposed Merger, Defendants authorized the filing of a materially incomplete and

misleading joint proxy statement/prospectus on Form S-4 (the “Proxy”) with the Securities and

Exchange Commission (“SEC”), in violation of Sections 14(a) and 20(a) of the Exchange Act.

       4.        In particular, the Proxy contains materially incomplete and misleading

information concerning: (i) financial projections for Caesars, ERI, and the combined company; (ii)

the valuation analyses performed by Caesars’s financial advisor, PJT Partners LP (“PJT”), in

support of its fairness opinion; (iii) the conflicts of interest faced by PJT; and (iv) the background

of the Proposed Merger.

       5.        The special meeting of Caesars shareholders to vote on the Proposed Merger is

forthcoming. It is imperative that the material information that has been omitted from the Proxy

is disclosed prior to special meeting of Caesars’s shareholders to vote on the Proposed Merger so

Plaintiff can cast an informed vote and properly exercise his corporate suffrage rights.

       6.        For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act. Plaintiff seeks to

enjoin Defendants from taking any steps to consummate the Proposed Merger until the material

information discussed herein is disclosed to Caesars’s shareholders sufficiently in advance of the

special meeting of Caesars’s shareholders or, in the event the Proposed Merger is consummated,

to recover damages resulting from the Defendants’ violations of the Exchange Act.



1
       In connection with the execution of the Merger Agreement, ERI entered into the Master
Transaction Agreement with VICI, described in greater detail below.

                                                  2
            Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 3 of 24



                                 JURISDICTION AND VENUE

       7.         This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act.

       8.         Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over the Defendants by this Court permissible

under traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec. Inv’r

Prot. Corp. v. Vigman 764 F.2d 1309, 1305 (9th Cir. 1985). “[S]o long as a defendant has minimum

contacts with the United States, Section of the Act confers personal jurisdiction over the defendant

in any federal district court.” Id. At 1316

       9.         Venue is proper in this District under Section 27 of the Exchange Act and 28

U.S.C. § 1391, because Defendants are found or are inhabitants or transact business in this District.

Indeed, multiple meetings throughout the sales process were held in in this District. Moreover,

Caesars’s common stock trades on Nasdaq stock exchange, which is headquartered in this District,

and Caesars hired Skadden, Arps, Slate, Meagher & Flom LLP as a legal advisor and PJT as a

financial advisor for the purposes of the Proposed Merger, both of which are also headquartered

in this District, rendering venue in this District appropriate. See, e.g., United States v. Svoboda,

347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).

                                              PARTIES

       10.       Plaintiff is, and at all relevant times has been, a holder of Caesars common stock.


                                                  3
          Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 4 of 24



       11.      Defendant Caesars is incorporated in Delaware and maintains its principal

executive offices at One Caesars Palace Drive, Las Vegas, Nevada 89109. Caesars s primarily a

holding company operating fifty-four properties, including fifty casino properties. The Company’s

common stock trades on the Nasdaq under the ticker symbol “CZR”.

       12.     Individual Defendant James Hunt is, and has been at all relevant times, a director

of Caesars and Chairman of the Board.

       13.     Individual Defendant Anthony Rodio is, and has been at all relevant times, a

director of Caesars and the Chief Executive Officer of the Company.

       14.     Individual Defendant Thomas Benninger is, and has been at all relevant times, a

director of Caesars.

       15.     Individual Defendant Juliana L. Chugg is, and has been at all relevant times, a

director of Caesars.

       16.     Individual Defendant Denise Clark is, and has been at all relevant times, a director

of Caesars.

       17.     Individual Defendant Keith Cozza is, and has been at all relevant times, a director

of Caesars.

       18.     Individual Defendant John Dionne is, and has been at all relevant times, a director

of Caesars.

       19.     Individual Defendant Don Kornstein is, and has been at all relevant times, a director

of Caesars.

       20.     Individual Defendant Courtney Mather is, and has been at all relevant times, a

director of Caesars.

       21.     Individual Defendant James L. Nelson is, and has been at all relevant times, a

director of Caesars.


                                                 4
            Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 5 of 24



       22.      Individual Defendant Richard Schifter is, and has been at all relevant times, a

director of Caesars.

       23.      The Individual Defendants referred to in ¶¶ 12-22 are collectively referred to herein

as the “Individual Defendants” and/or the “Board”, and together with Caesars they are referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

       I.       The Proposed Merger

       24.       Caesars is a holding company providing casino-entertainment and hospitality

services. The Company’s segments include Caesars Entertainment Resort Properties, LLC

(CERP), Caesars Growth Partners, LLC (CGP), and Other. The Company’s resorts operate

primarily under the Harrah’s, Caesars, and Horseshoe brand names. The Company also owns the

London clubs international family of casinos. The Company’s facilities include gaming offerings,

food and beverage outlets, hotel and convention space, and non-gaming entertainment options.

       25.      ERI is a gaming and hospitality company with twenty-six gaming facilities in

twelve U.S. states as of the date of the Proxy. ERI’s properties, which are located in Ohio,

Louisiana, Nevada, New Jersey, West Virginia, Colorado, Florida, Iowa, Mississippi, Illinois,

Indiana, and Missouri, feature approximately 28,000 slot machines and video lottery terminals,

approximately 750 table games, and approximately 12,600 hotel rooms. ERI’s primary source of

revenue is generated by gaming operations, and ERI utilizes its hotels, restaurants, bars,

entertainment, racing, retail shops, and other services to attract customers to its properties. ERI

was founded in 1973 in Reno. ERI has been publicly traded since September 22, 2014 and its

common stock currently trades on NASDAQ under the symbol “ERI.”

       26.      On June 24, 2019, Caesars and ERI issued a joint press release announcing the

Proposed Merger, which states in relevant part:


                                                  5
  Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 6 of 24



    Eldorado to Combine With Caesars Creating the Largest Owner and
                    Operator of U.S. Gaming Assets

   •   COMBINES ICONIC GLOBAL BRANDS AND INDUSTRY-LEADING
       LOYALTY PROGRAM WITH EXCEPTIONAL GUEST SERVICES AND
       OPERATIONAL EXCELLENCE
   •   INCREASED SCALE AND GEOGRAPHIC DIVERSIFICATION ACROSS
       APPROXIMATELY 60 DOMESTIC GAMING PROPERTIES
   •   IDENTIFIED SYNERGIES OF $500 MILLION WITH LONGER-TERM
       UPSIDE
   •   $3.2 BILLION STRATEGIC TRANSACTION WITH VICI PROVIDES
       SIGNIFICANT PROCEEDS FROM LEASE MODIFICATIONS AND REAL
       ESTATE MONETIZATION
   •   EXPECTED TO BE IMMEDIATELY ACCRETIVE TO FREE CASH FLOW
   •   CONTINUED OWNERSHIP OF REAL ESTATE ACROSS BOTH
       PORTFOLIOS PRESERVES INHERENT VALUE
   •   ELDORADO’S CHAIRMAN GARY CARANO, CEO TOM REEG, COO,
       CFO AND CLO WILL LEAD THE COMBINED COMPANY, WHICH WILL
       USE THE CAESARS NAME
   •   COMPANY TO BE HEADQUARTERED IN RENO, NEVADA AND WILL
       RETAIN SIGNIFICANT CORPORATE PRESENCE IN LAS VEGAS

June 24, 2019 06:00 AM Eastern Daylight Time

RENO, Nev. & LAS VEGAS--(BUSINESS WIRE)--Eldorado Resorts, Inc.
(NASDAQ: ERI) ("Eldorado," "ERI," or "the Company") and Caesars
Entertainment Corporation (NASDAQ: CZR) ("Caesars") announced that they
have entered into a definitive merger agreement to create the largest U.S. gaming
company. The proposed transaction will combine two leading gaming companies
with complementary national operating platforms, strong brands, strategic industry
alliances, and a collective commitment to enhancing guest service and shareholder
value. The combined company will provide its guests with access to approximately
60 domestic casino–resorts and gaming facilities across 16 states. The transaction
is transformational for each company’s shareholders, employees and customers,
combining Eldorado’s operational expertise with Caesars industry-leading loyalty
program, regional network and Las Vegas assets.

“This announcement is the culmination of a thorough evaluation by the Caesars
Board of Directors. The Board unanimously concluded that the combination of
these two companies creating an even stronger entity is a decision for our
shareholders’ consideration and vote for immediate and ongoing value.”

Summary of Caesars Transaction

Eldorado will acquire all of the outstanding shares of Caesars for a total value of
$12.75 per share, consisting of $8.40 per share in cash consideration and 0.0899
shares of Eldorado common stock for each Caesars share of common stock based
on Eldorado’s 30-calendar day volume weighted average price per share as of May

                                        6
  Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 7 of 24



23, 2019, reflecting total consideration of approximately $17.3 billion, comprised
of $7.2 billion in cash, approximately 77 million Eldorado common shares and the
assumption of Caesars outstanding net debt (excluding face value of the existing
convertible note). Caesars shareholders will be offered a consideration election
mechanism that is subject to proration pursuant to the definitive merger agreement.
Giving effect to the transaction, Eldorado and Caesars shareholders will hold
approximately 51% and 49% of the combined company’s outstanding shares,
respectively.
Upon completion of the transaction the combined company will retain the Caesars
name to capitalize on the value of the iconic global brand and its legacy of
leadership in the global gaming industry. The new company will continue to trade
on the Nasdaq Global Select Market.

Strategic Rationale of Caesars Combination

   •   Largest and Most Diversified Domestic Footprint and Scale: Unrivaled
       domestic footprint of approximately 60 owned, operated and managed
       casino–resorts across 16 states, creating nation’s preeminent diversified
       gaming and entertainment company
   •   Best-in-Class Leadership: Eldorado’s proven decentralized operating
       model combined with its history of completing successful, value-building
       transactions through effective financial management to drive improved
       margins and create value for both shareholders and guests
   •   Iconic Brands and New Gaming Opportunities Will Enhance Customer
       Experience: Combines iconic global brands and industry-leading Caesars
       Rewards loyalty program with proven guest service focus to drive value
       across the expanded regional network, including access to attractive
       properties in Las Vegas and other gaming markets around the country
   •   Completion of Las Vegas Strip Room Remodels in 2021: Caesars Las
       Vegas asset portfolio has recently undergone $1.2 billion of enhancements
       and room remodels that positions the portfolio for improved operating
       performance in the near-term
   •   Significant Identified Synergies: Eldorado management has a
       demonstrated track record of successfully integrating acquired companies
       and achieving stated synergy targets and expects to achieve approximately
       $500 million of synergies in the first year following closing. Additionally,
       Eldorado sees long-term cost and revenue synergy upside opportunities

Summary of $3.2 Billion Strategic Transaction with VICI

VICI Properties, Inc. (NYSE: VICI) (“VICI”) and Eldorado have entered into a
master transaction agreement in connection with the acquisition of the real estate
of three assets and amendment of existing leases and right of first refusals.
Furthermore, in connection with the transaction, the parties have agreed to the
following:

   •   VICI will acquire the real estate associated with Harrah’s Resort Atlantic
       City, Harrah’s Laughlin Hotel & Casino, and Harrah’s New Orleans Hotel

                                        7
  Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 8 of 24



       & Casino for approximately $1.8 billion. The properties will be added to an
       existing master lease and will have an initial annual rent of approximately
       $154 million. The proceeds from this transaction represent a rent multiple
       of 11.75x;
   •   An amendment to the terms of the existing CPLV and HLV single asset
       leases, following closing of the transaction, which will result in a
       combination of these existing leases into a new Las Vegas master lease and
       an increase in the annual rent payment on the Las Vegas master lease of
       $98.5 million, resulting in proceeds of approximately $1.4 billion. The
       proceeds represent a rent multiple of 14.25x;
   •   A put/call option on Caesars Centaur assets at a 12.5x put rent multiple /
       13.0x call rent multiple, exercisable between January 2022 and December
       2024; and,
   •   VICI granted right of first refusals for whole asset sale or sale-leaseback
       transactions on two Las Vegas Strip properties and Horseshoe Casino
       Baltimore

Optimized Lease Structure and Balance Sheet

   •   Win-Win Transaction with VICI: Strategic transaction with VICI
       encompassing amendments to existing leases and acquisition of the real
       estate of three properties generates $3.2 billion of gross proceeds to
       immediately strengthen the combined company’s balance sheet, while
       providing growth for VICI
   •   Attractive Financial Profile: Materially enhanced financial scale and
       flexibility with additional growth and stability driven by the world’s largest
       gaming customer database
   •   Commitment to a Strong Balance Sheet: Transaction expected to be
       immediately accretive to free cash flow with significant cash flows from the
       combined company to be allocated to leverage reduction

Tom Reeg, Chief Executive Officer of Eldorado, commented, “Eldorado’s
combination with Caesars will create the largest owner and operator of U.S. gaming
assets and is a strategically, financially and operationally compelling opportunity
that brings immediate and long-term value to stakeholders of both companies.
Together, we will have an extremely powerful suite of iconic gaming and
entertainment brands, as well as valuable strategic alliances with industry leaders
in sports betting and online gaming. The combined entity will serve customers in
essentially every major U.S. gaming market and will marry best-of-breed practices
from both entities to ensure high levels of customer satisfaction and significant
shareholder returns.

“As with our past transactions, we have a detailed plan for significant synergy
realization. Relative to our prior acquisitions, the combination with Caesars
presents attractive incremental revenue synergy opportunities as we plan to
strengthen Caesars Rewards, the industry’s leading player loyalty and CMS
database, and combine it with Eldorado’s to market to over 65 million rewards
customers nationally. Additionally, the transaction bears benefits beyond the

                                         8
  Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 9 of 24



strategic merits of the combination with Caesars in isolation. Our agreement with
VICI favorably positions both platforms by enhancing the value of our combined
company’s assets and further solidifies the growth profile of VICI.

“Eldorado’s history of completing successful, value-enhancing transactions has
focused on prioritizing operating discipline with the goal of delivering best-in-class
gaming and entertainment experiences and amenities to customers, unlocking the
long-term value of acquired companies and assets through effective financial
management, and completing return-focused investments in our properties that
elevate the guest experience as well as our competitive position and overall returns.
We intend to allocate the significant free cash flow from the combined company to
reduce leverage while investing to improve the customer experience across the
platform. We could not be more excited about the future as we bring together two
industry leaders that will generate significant opportunities for our employees,
customers, partners and shareholders.”

Jim Hunt, Chairman of Caesars, said, “This announcement is the culmination of
a thorough evaluation by the Caesars Board of Directors. The Board unanimously
concluded that the combination of these two companies creating an even stronger
entity is a decision for our shareholders’ consideration and vote for immediate and
ongoing value.”

Tony Rodio, Chief Executive Officer of Caesars, added, “We believe this
combination will build on the accomplishments and best-in-class operating
practices of both companies. I’m familiar with Eldorado and its management team,
having worked with them on a previous transaction, and I look forward to
collaborating with them to bring our companies together. We are excited to
integrate Caesars Rewards with the combined portfolio. The incorporation of
Caesars Rewards has produced strong results at the recently acquired Centaur
properties. By joining forces, we believe the new Caesars will be well-positioned
to compete in our dynamic industry.”

Ed Pitoniak, Chief Executive Officer of VICI, said, “VICI is honored and excited
to be integrally involved with Eldorado in this transformative transaction. As a
REIT, we seek to partner with operators who have the most powerful, valuable and
enduring relationships with the end users of our real estate. Under Tom Reeg’s
leadership and front-line focus, the combination of Eldorado and Caesars will yield
the most compelling guest experiences and network effect in American gaming.”

Governance and Timing

   •   The combined company’s Board of Directors will consist of 11 members,
       six of whom will come from Eldorado’s Board of Directors and five of
       whom will come from Caesars Board of Directors

   •   The transactions have been unanimously approved by the Boards of
       Directors of Eldorado, Caesars and VICI. The Caesars transaction is subject
       to approval of the stockholders of Eldorado and Caesars, the approval of

                                          9
         Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 10 of 24



              applicable gaming authorities, the expiration of the applicable Hart-Scott-
              Rodino waiting period and other customary closing conditions, and is
              expected to be consummated in the first half of 2020.

       27.      The Merger Consideration represents inadequate compensation for Caesars

shares. Given the Company’s strong recent financial performance and bight economic outlook, it

is imperative that shareholders receive the material information (discussed in detail below) that

Defendants have omitted from the Proxy, which is necessary for shareholders to properly exercise

their corporate suffrage rights and cast an informed vote on the Proposed Merger.

       II.    The Proxy Omits Material Information

       28.      On September 3, 2019, Defendants filed the materially incomplete and misleading

Proxy with the SEC. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

an/or omits material information that is necessary for the Company’s shareholders to make an

informed decision in connection with the Proposed Merger.

The Misleadingly Incomplete Financial Projections

       29.      First, the Proxy discloses a single and generic run-rate synergy metric but fails

to provide the “financial analyses, estimates and forecasts prepared by the management of ERI

and approved by the management of Caesars (under the supervision of Caesars Transaction

Committee) with respect to the pro forma impact of the Merger on the future financial

performance of the combined company, including cost savings and operating synergies” (the “Pro

Forma Financial Information”). Proxy at 156. In connection with rendering their fairness opinion

and performing its underlying financial analyses, PJT explicitly reviewed the Pro Forma

Financial Information and held discussions with the senior managements of both Caesars and

ERI.


                                               10
           Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 11 of 24



       30.        Additionally, on pages 150-155 of the Proxy, the Board listed the “material”

positive factors for recommending Caesars shareholders vote in favor of the Proposed Merger,

including the following:

       •     the strategic advantages of a combination with ERI compared to Caesars
             continuing as a standalone company, including the following:

             •   the anticipated synergies to be realized in combining the two companies,
                 including corporate, marketing, operational and revenue synergies;

             •   the substantial expertise and experience of ERI’s management team in the
                 gaming industry and the business practices of ERI, including ERI’s
                 decentralized approach to management;

             •   the larger size of the combined company, together with anticipated cost
                 synergies, is expected to result in lower general and administrative expenses
                 relative to its asset base;

             •   in light of the regulatory, financial and competitive challenges facing
                 industry participants (including the fact that the Las Vegas market has
                 historically been disproportionately adversely impacted during recessions
                 compared to regional gaming markets), the likelihood that the combined
                 company would be better positioned to meet such challenges if the expected
                 strategic and financial benefits of the transaction were fully realized; and

             •   the potential increase in liquidity of ERI common stock following
                 consummation of the Merger, as compared to Caesars’ common stock, due
                 to a less concentrated ownership base;

Proxy at 151.

       31.        The Pro Forma Financial Information served as a primary reason for the Board to

approve and recommend the Proposed Merger and for PJT to find the Merger Consideration “fair”

to Caesars shareholders. The Pro Forma Financial Information is plainly material and speak

squarely to the question that the Company’s shareholders must answer in determining how to vote

on the Proposed Merger: is a smaller stake in the combined company more or less valuable than a

full stake in the standalone company? Without the Pro Forma Financial Information, Defendants

present the Company’s shareholders with only a fraction of the equation, rendering them unable

to answer this question and assess the fairness of the Proposed Merger.

                                                  11
         Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 12 of 24



       32.      Second, the Proxy omits critical financial projections, including the net income

projections for Caesars, ERI, and the pro forma combined company (the “Net Income

Projections”). Defendants elected to summarize the projections for Caesars, ERI, and a synergy

metric of the combined company in the Proxy, but they excised and failed to disclose the Net

Income Projections. By disclosing these projections in the Proxy and withholding the Net Income

Projections, Defendants render the tables of projections on pages 164-167 of the Proxy materially

incomplete and provide a misleading valuation picture of Caesars, ERI, and the combined

company. Simply put, net income projections are irreplaceable when it comes to fully, fairly, and

properly understanding a company’s projections and value.

       33.      Third, the Proxy fails to provide adequate background information concerning

Caesars’ disclosed financial projections, including the earlier sets of projections. Indeed, the

projections were updated numerous times within a short period of time. Without more information

including the earlier iterations of the projections, shareholders are unable to determine whether

these revisions were done for legitimate reasons in the course of business, or to justify the

forthcoming, unfair Merger Consideration. Further, the Proxy fails to provide sufficient details

concerning the “Recession Case” and “Alternative Case” projections, including how they differ

from the Base Case and why they were created.

       34.      Unlike poker where a player must conceal his unexposed cards, the object of a

proxy statement is to put all one’s cards on the table face-up. In this case only some of the cards

were exposed—the others were concealed. If a proxy statement discloses financial projections and

valuation information, such projections must be complete and accurate. The question here is not

the duty to speak, but liability for not having spoken enough. With regard to future events,

uncertain figures, and other so-called soft information, a company may choose silence or speech

elaborated by the factual basis as then known—but it may not choose half-truths. Accordingly,


                                                12
         Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 13 of 24



Defendants have disclosed some of the projections relied upon by PJT and the Board but have

omitted the Pro Forma Financial Information, the Net Income Projections, and the background

information to the Caesars projections. These omissions render the projections disclosed and the

summary of the Board’s Reasons for the Merger included in the Proxy misleading.

The Misleadingly Incomplete Summary of PJT’s Fairness Opinion

       35.       The Proxy describes PJT’s fairness opinion and the various valuation analyses

performed in support of their opinions. Defendants concede the materiality of this information in

citing PJT’s fairness opinion and its valuation analyses among the “material” factors the Board

considered in making its recommendation to Caesars shareholders. Proxy at 152; see also Proxy

at 158 (“The following is a summary of the material financial analyses used by PJT Partners in

preparing its opinion to the Caesars Board.”). However, the summary of PJT’s fairness opinion

and analyses provided in the Proxy fails to include key inputs and assumptions underlying the

analyses. Without this information, as described below, Caesars’s shareholders are unable to fully

understand these analyses and, thus, are unable to determine what weight, if any, to place on PJT’s

fairness opinion in determining how to vote on the Proposed Merger. This omitted information, if

disclosed, would significantly alter the total mix of information available to Caesars’s

shareholders.

       36.       In summarizing the Discounted Cash Flow Analysis prepared by PJT, the Proxy

fails to disclose the following key information used in the analysis: (i) the actual inputs and

assumptions underlying the discount rate range of 8.75% to 9.25% (including the values of the

WACC and CAPM components); (ii) the actual terminal values calculated; (iii) the value of the

net debt and minority interests used to adjust Caesars’s equity value; and (iv) the value of Caesars’

equity ownership in the Baltimore joint venture used to further adjust Caesars’s equity value.

       37.       These key inputs are material to Caesars shareholders, and their omission renders


                                                 13
         Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 14 of 24



the summary of the Discounted Cash Flow Analysis incomplete and misleading. As a highly-

respected professor explained in one of the most thorough law review articles regarding the

fundamental flaws with the valuation analyses bankers perform in support of fairness opinions,

in a discounted cash flow analysis a banker takes management’s forecasts, and then makes several

key choices “each of which can significantly affect the final valuation.” Steven M. Davidoff,

Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices include “the appropriate

discount rate, and the terminal value…” Id. As Professor Davidoff explains:

       There is substantial leeway to determine each of these, and any change can
       markedly affect the discounted cash flow value. For example, a change in the
       discount rate by one percent on a stream of cash flows in the billions of dollars can
       change the discounted cash flow value by tens if not hundreds of millions of
       dollars….This issue arises not only with a discounted cash flow analysis, but with
       each of the other valuation techniques. This dazzling variability makes it difficult
       to rely, compare, or analyze the valuations underlying a fairness opinion unless full
       disclosure is made of the various inputs in the valuation process, the weight
       assigned for each, and the rationale underlying these choices. The substantial
       discretion and lack of guidelines and standards also makes the process vulnerable
       to manipulation to arrive at the “right” answer for fairness. This raises a further
       dilemma in light of the conflicted nature of the investment banks who often provide
       these opinions.

Id. at 1577-78.

       38.        Without the above-omitted information Caesars shareholders are misled as to the

reasonableness or reliability of PJT’s analysis, and unable to properly assess the fairness of the

Proposed Merger. As such, these material omissions render the summary of the Discounted Cash

Flow Analysis included in the Proxy misleading.

       39.        Next, in summarizing PJT’s Selected Precedent Transaction Analysis, the Proxy

fails to disclose the identity of each transaction utilized in the analysis and their corresponding

individual multiples. A fair summary of a comparable companies or transactions analysis requires

the disclosure of the identity of, and individual multiple for, each company or transaction used.

Merely providing the mean value of the multiples that a banker applied without any further


                                                14
         Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 15 of 24



information is insufficient, as shareholders are unable to assess whether the banker applied

appropriate multiples, or, instead, applied unreasonably low multiples in order to present the

Merger Consideration in the most favorable light. Accordingly, the omission of this material

information renders the summary of this analysis provided in the Proxy misleading.

       40.       Finally, the Proxy indicates that PJT reviewed the Pro Forma Financial

Information in the process of preparing its fairness opinion but fails to provide a summary of any

ERI or pro forma analysis. Moreover, the Proxy states that on May 16 PJT presented “views on

ERI’s standalone valuation and more refined views on proposed illustrative transaction package

value using the amount of synergies provided by management in connection with its due

diligence.” However, no such valuation analyses concerning either ERI or the combined company

appear in the purported summary included in the Proxy. Given the ERI common stock component

of the Merger Consideration, such information is unquestionably important to Caesars

shareholders, speaks directly to the value of the Merger Consideration, and must be disclosed.

PJT’s Conflicts of Interest

       41.     The Proxy fails to disclose the amount of compensation PJT received for its

previous investment banking and/or financial services performed for Caesars. Disclosure of any

“relationship that existed during the past two years or is mutually understood to be contemplated

and any compensation received or to be received as a result of the relationship between” a

financial advisor and the subject company or its affiliates is required pursuant to 17 C.F.R. §

229.1015(b)(4) (emphasis added). Such information is undoubtedly material to Caesars

shareholders. It is imperative for shareholders to be able to understand what factors might

influence the financial advisor’s analytical efforts. A financial advisor’s own proprietary financial

interest in a proposed transaction must be carefully considered when assessing how much

credence to give its analysis. A reasonable shareholder would want to know what important


                                                 15
         Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 16 of 24



economic motivations that the advisor, employed by a board to assess the fairness of the

transaction to the shareholders, might have. This is especially true when that motivation could

rationally lead the advisor to favor a deal at a less than optimal price, because the procession of

a deal was more important to them—given their overall economic interest—than only approving

a deal at truly fair price to shareholders.

        42.     On page 164 the Proxy plainly states “During the two years preceding the date of

PJT Partners’ opinion, PJT Partners advised Caesars and its affiliates in connection with (i)

Caesars’ restructuring, for which PJT Partners received customary compensation, and (ii) certain

transactions with VICI Properties Inc., for which PJT Partners received customary

compensation.” Yet, inexplicably, the Proxy fails to disclose the amount of compensation PJT

received in connection with such services. Similarly, the Proxy states, “In addition [to the $28.5

million paid upon the consummation of the Proposed Merger], at the sole discretion of Caesars,

a discretionary fee may be payable to PJT Partners upon the closing of the Merger.” Again, the

Proxy fails to disclose the amount of compensation PJT stands to receive from ths “discretionary

fee,” or the circumstances under which it will be paid. These omissions fly in the face of the

disclosure requirements of the Exchange Act and mislead shareholders as to the nature of PJT’s

relationship with Caesars and the conflicts of interests PJT faces. Therefore, the omission of the

amount of compensation PJT received or stands to receive renders the statements provided on

page 164 of the Proxy, and potentially the PJT’s fairness opinion, incomplete and misleading,

and in violation of Item 1015.

The Misleading Summary of the Background of the Proposed Merger

        43.     The Proxy provides a purported summary of the Background of the Merger;

however, the account is replete with half-truths and misrepresentations. Once a proxy statement

travels down the road of partial disclosure of the history leading up to a merger the duty of


                                                16
         Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 17 of 24



disclosure requires Defendants to provide shareholders with an accurate, full, and fair

characterization of those historic events. Accordingly, the failure to disclose complete and

accurate details informing shareholders of the following information renders multiple statements

on pages 136-140 of the Proxy summarizing the sales process leading up to the Proposed Merger

misleadingly incomplete.

        44.     First, the Proxy makes multiple references to an unnamed financial advisor in

addition to PJT. The Board hired them for the purpose of dealing with this sales process and relied

upon their guidance and expertise in executing the Proposed Merger. Yet the Proxy fails to

identify this mysterious “financial advisor of global recognition” much less any relationships they

might have creating conflicts of interest in the sales process. With so many painstakingly defined

terms and parties, this this unidentified financial advisor is conspicuous to say the least. The

identity of this second financial advisor as well as any relationships they may have to other parties

involved or affiliated with the Proposed Merger is material information rendering the description

of their participation in the merger process misleadingly incomplete.

        45.     Second, the Proxy indicates that Caesars and multiple parties entered into non-

disclosures containing standstill agreements, but fails to disclose whether those agreements

contained a “don’t ask don’t waive” (“DADW”) provision, including whether those provisions

had fallen away upon the execution of the Merger Agreement or were still in effect. Page 200 of

the Proxy states that “neither Caesars and its subsidiaries, on the one hand, nor ERI and its

subsidiaries, on the other hand, will release any third party from, or waive, amend or modify any

provision of, or grant permission under any (i) standstill provision in any contract to which

Caesars or any of its subsidiaries or ERI or any of its subsidiaries, as applicable, is a party or (ii)

confidentiality provision in any contract to which Caesars or any of its subsidiaries or ERI or any

of its subsidiaries, as applicable, is a party and (b) each of ERI and Caesars will, and will cause


                                                  17
           Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 18 of 24



its subsidiaries to, enforce the confidentiality and standstill provisions of any such contract.” This

indicates that not only standstill provisions, but also DADWs were in effect after the signing of

the Merger Agreement.

          46.   Accordingly, the express communication of the existence of such provisions is

material to Caesars shareholders, as it bears directly on the ability of parties that expressed interest

in acquiring the Company to offer them a better deal. The failure to plainly disclose the existence

of DADW provisions creates the false impression that any of the parties who signed non-

disclosure agreements could have made a superior proposal. If those non-disclosure agreements

contained DADW provisions, then those parties could only make a superior proposal by

breaching the agreement—since in order to make the superior proposal, they would have to ask

for a waiver, either directly or indirectly. Thus, the omission of this material information renders

the descriptions of the non-disclosure agreements the Company entered into in the Background

of the Merger section of the Proxy misleading. Any reasonable shareholder would deem the fact

that the most likely potential topping bidders in the marketplace may be precluded from making

a superior offer to significantly alter the total mix of information.

          47.   Third, on September 3, 2019, Individual Defendant Schifter informed the

Company that he would resign from his position as a director of Caesars. Defendants must

disclose why Schifter resigned the very same day the Proxy was filed.

          48.   In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the upcoming special meeting of Caesars

shareholders, Plaintiff will be unable to make an informed decision regarding the Proposed

Merger, and is thus threatened with irreparable harm, warranting the injunctive relief sought

herein.


                                                   18
           Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 19 of 24



                                              COUNT I

           Against All Defendants for Violations of Section 14(a) of the Exchange Act

          49.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          50.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          51.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          52.   Item 1015 of Regulation M-A requires “[a]ny report, opinion or appraisal relating

to the consideration or the fairness of the consideration to be offered to security holders or the

fairness of the transaction to the issuer or affiliate or to security holders who are not affiliates” to

“[d]escribe any material relationship that existed during the past two years or is mutually

understood to be contemplated and any compensation received or to be received as a result of the

relationship between: (i) The outside party, its affiliates, and/or unaffiliated representative; and (ii)

The subject company or its affiliates.” 17 CFR 229.1015.

          53.   The omission of information from a proxy will violate Section 14(a) if other SEC


                                                   19
         Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 20 of 24



regulations specifically require disclosure of the omitted information.

       54.     Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Merger. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, amongst other things: (i) financial projections for Caesars, ERI, and the combined

company; (ii) the valuation analyses performed by PJT in support of its fairness opinion; (iii) the

conflicts of interest faced by PJT; and (iv) the background of the Proposed Merger.

       55.     In so doing, Defendants made misleading statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such information

to the Company’s shareholders although they could have done so without extraordinary effort.

       56.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Merger; indeed, the Proxy states that PJT reviewed and discussed their financial

analyses with the Board, and further states that the Board considered the financial analyses

provided by PJT, as well as its fairness opinion and the assumptions made and matters considered

in connection therewith. Further, the Individual Defendants were privy to and had knowledge of

the financial projections and the details surrounding the process leading up to the signing of the

Merger Agreement. The Individual Defendants knew or were negligent in not knowing that the


                                                  20
         Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 21 of 24



material information identified above has been omitted from the Proxy, rendering the sections of

the Proxy identified above to be materially incomplete and misleading. Indeed, the Individual

Defendants were required to, separately, review PJT’s analyses in connection with their receipt of

the fairness opinion, question PJT as to its derivation of fairness, and be particularly attentive to

the procedures followed in preparing the Proxy and review it carefully before it was disseminated,

to corroborate that there are no material misstatements or omissions.

       57.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and preparation and

review of the Company’s financial projections.

       58.     Caesars is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       59.     The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of his right to cast an informed vote on the Proposed Merger if such

misrepresentations and omissions are not corrected prior to the special meeting of Caesars’s

shareholders. Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.




                                                 21
           Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 22 of 24



                                             COUNT II

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

          60.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          61.   The Individual Defendants acted as controlling persons of Caesars within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of the Company, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          62.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          63.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Merger. They were

thus directly involved in preparing this document.

          64.   In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The


                                                  22
         Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 23 of 24



Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       65.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       66.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       67.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                           PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the special meeting of Caesars shareholders to vote on the Proposed Merger

or consummating the Proposed Merger, until the Company discloses the material information

discussed above which has been omitted from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.


                                                 23
        Case 1:19-cv-08547-KPF Document 1 Filed 09/13/19 Page 24 of 24



                                            JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.

Dated: September 13, 2019                          MONTEVERDE & ASSOCIATES PC
                                                     /s/ Juan E. Monteverde
                                                   Juan E. Monteverde (JM-8169)
                                                   The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
                                                   New York, NY 10118
                                                   Tel: (212) 971-1341
                                                   Fax: (212) 202-7880
                                                   Email: jmonteverde@monteverdelaw.com

                                                   Attorneys for Plaintiff




                                                24
